DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Response Under 37 CFR 1.116
The amendment filed on 7/8/22 under 37 CFR 1.116, in reply to the final rejection, has been considered. The amendment has been considered under the AFCP 2.0 program as requested.

Claim Status
The amendments and arguments filed 7/8/22 are acknowledged. Claims 2-23 are cancelled. Claims 1 and 24-26 are pending. 
Claims 1 and 24-26 are currently under consideration for patentability under 37 CFR 1.104.

Compliance with 37 CFR §§ 1.821—1.825
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  The specification amendment filed 7/8/22 places the specification in compliance with the requirements of 37 C.F.R. §§ 1.821-1.825. 

Objections Withdrawn
The objection to claim 1 because of the following informalities:  the term “GS” is an acronym or abbreviation that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

The objection to claim 26 because of the following informalities:  the phrase “inhibiting angiogenesis of cancer cell” contains inappropriate grammar is withdrawn in light of applicant’s amendments thereto and the Examiner’s Amendment below. 

Claim Rejections Withdrawn
The rejection of claims 1 and 24-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hailey Bureau on 7/22/22.
The application has been amended as follows: 
In the claims:
Claims 1 and 26 are amended to read as follows:
1. A bi-functional fusion protein that inhibits an angiopoietin (ANG)-TIE signaling pathway and a vascular endothelial growth factor (VEGF)-vascular endothelial growth factor receptor (VEGFR) signaling pathway by blocking the interaction of ANG with its receptor and/or VEGF with its receptor, wherein the fusion protein has the amino acid sequence set forth in SEQ ID NO: 12.

26. The pharmaceutical composition of claim 24, which is for inhibiting cancer angiogenesis.

Conclusion
Claims 1 and 24-26 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/               Examiner, Art Unit 1646                                                                                                                                                                                         	7/22/22

/BRIAN GANGLE/               Primary Examiner, Art Unit 1645